COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00276-CV


RUSSELL H. SITTON, JR.,                             APPELLANT
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF RUSSELL H. SITTON,
SR., DECEASED

                                     V.

AZLE MANOR HEALTH CARE &                             APPELLEE
REHABILITATION, L.L.L.P. D/B/A
AZLE MANOR HEALTH CARE &
REHABILITATION


                                  ----------

         FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 141-268081-13

                                  ----------

                       MEMORANDUM OPINION 1

                                  ----------




     1
      See Tex. R. App. P. 47.4.
      Appellant Russell H. Sitton, Jr., individually and on behalf of the estate of

Russell H. Sitton, Sr., attempts to appeal from the trial court’s order granting

summary judgment in favor of Appellee Azle Manor Health Care & Rehabilitation,

L.L.L.P. d/b/a Azle Manor Health Care & Rehabilitation.          Other defendants

remain in the case pending in the trial court. Accordingly, on September 3, 2014,

this court notified Appellant of our concern that we lack jurisdiction over this

appeal because the order does not appear to be final or an appealable

interlocutory order. We informed Appellant that the appeal would be subject to

dismissal unless Appellant or any party filed a response showing grounds for

continuing the appeal. We have received no response.

      Accordingly,    because     an   interlocutory   summary   judgment   is   not

appealable, and the trial court has not yet disposed of the remaining parties, we

dismiss this appeal for want of jurisdiction. 2


                                                       PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 16, 2014




      2
         See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2014)
(listing types of appealable interlocutory orders); Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001) (stating that generally an appeal may be taken only
from a final judgment and that a judgment is final and appealable if it disposes of
all parties and all issues); see also Tex. R. App. P. 42.3(a), 43.2(f).


                                           2